In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  13-­‐‑1350  
UNITED  STATES  OF  AMERICA,  
                                                              Plaintiff-­‐‑Appellee,  
                                         v.  

MASON  M.  JOHNSON,  
                                                         Defendant-­‐‑Appellant.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
             No.  12  CR  32-­‐‑1  —  Rebecca  R.  Pallmeyer,  Judge.  
                          ____________________  

    ARGUED  JANUARY  28,  2014  —  DECIDED  FEBRUARY  6,  2014  
                  ____________________  

   Before  WOOD,  Chief  Judge,  and  EASTERBROOK  and  KANNE,  
Circuit  Judges.  
     EASTERBROOK,   Circuit   Judge.   A   jury   convicted   Mason  
Johnson  of  robbing  three  banks,  and  a  judge  sentenced  him  
to   220   months’   imprisonment.   The   principal   testimony  
against  him  came  from  Joseph  Prince,  who  told  the  jury  that  
he  and  Johnson  had  planned  and  executed  the  robberies  to-­‐‑
gether.   Johnson   asked   the   jury   to   discount   the   testimony   of  
Prince,   a   confessed   criminal.   The   prosecutor   sought   to   bol-­‐‑
2                                                                  No.  13-­‐‑1350  

ster  Prince’s  testimony  with  that  of  Amanda  Williams,  who  
related  that  Prince  asked  her  to  give  him  a  ride  one  day  and  
was   accompanied   by   a   stranger   when   she   picked   him   up.  
She  drove  her  passengers  to  several  places,  last  of  all  a  gro-­‐‑
cery   store.   Prince   and   the   stranger   entered   the   store   and  
robbed   the   branch   bank   it   contained.   Williams   had   not   met  
the   stranger   before   and   did   not   know   his   name,   but   she  
picked  a  photo  of  Johnson  from  an  array  of  six  photos.  John-­‐‑
son’s   only   appellate   argument   is   that   the   judge   should   not  
have  allowed  Williams  and  the  agent  who  conducted  the  ar-­‐‑
ray  to  testify  about  this  identification.  
     Johnson  observes  that  this  court  has  suggested  that  police  
show  photographs  sequentially  rather  than  as  part  of  an  ar-­‐‑
ray.   See,   e.g.,   United   States   v.   Ford,   683   F.3d   761   (7th   Cir.  
2012);   United   States   v.   Brown,   471   F.3d   802   (7th   Cir.   2006).  
Some   research   in   psychology,   which   these   opinions   cite,  
concludes   that   a   sequential   display   is   preferable   because   it  
forces   the   witness   to   compare   each   photograph   against  
memory,  rather  than  one  photograph  against  another,  and  it  
avoids  the  risk  that  a  witness  will  conclude  that  the  suspect’s  
picture  is  bound  to  be  among  the  six  (or  some)  other  number  
of   photos   in   an   array.   Careful   officers   tell   a   witness   that   a  
photo  spread  does  not  necessarily  include  any  suspect  (that  
was  done  here),  but  witnesses  still  may  suspect  that  it  does  
or  may  proceed  that  way  subconsciously,  because  none  of  us  
is  fully  in  control  of  the  processes  by  which  the  brain  makes  
identifications.  
     Some  parts  of  Johnson’s  briefs  imply  that  only  a  sequen-­‐‑
tial  presentation  can  lead  to  admissible  evidence,  but  at  oral  
argument  his  lawyer  sensibly  disclaimed  any  such  proposal.  
The   Supreme   Court   has   not   adopted   a   rule   that   only   “the  
No.  13-­‐‑1350                                                                  3  

best”  approach  (as  the  latest  social  science  research  identifies  
the   best   current   understanding)   can   be   used.   Instead,   it   has  
concluded,   “[t]he   Constitution   …   protects   a   defendant  
against  a  conviction  based  on  evidence  of  questionable  relia-­‐‑
bility,  not  by  prohibiting  introduction  of  the  evidence,  but  by  
affording  the  defendant  means  to  persuade  the  jury  that  the  
evidence  should  be  discounted  as  unworthy  of  credit.”  Perry  
v.  New  Hampshire,  132  S.  Ct.  716,  723  (2012).  The  due  process  
clause   of   the   fifth   amendment   does   forbid   the   use   of   “an  
identification   procedure   that   is   both   suggestive   and   unnec-­‐‑
essary.   [But   e]ven   when   the   police   use   such   a   procedure   …  
suppression  of  the  resulting  identification  is  not  the  inevita-­‐‑
ble  consequence.”  Id.  at  724  (citations  omitted).  Suppression  
ensues   only   when   there   is   “a   very   substantial   likelihood   of  
irreparable   misidentification,”   Simmons   v.   United   States,   390  
U.S.   377,   384   (1968)   (emphasis   added)—irreparable   in   the  
sense  that  the  procedures  of  trial  would  not  suffice  to  allow  
jurors  to  separate  reliable  from  mistaken  identifications.  
     Johnson  has  not  attempted  to  show  that  all  photo  spreads  
are   both   unnecessary   and   suggestive,   or   that   all   identifica-­‐‑
tions   facilitated   by   a   photo   spread   make   it   impossible   for  
counsel   to   use   the   tools   of   the   adversary   process   to   explore  
an   identification’s   reliability.   Indeed,   some   recent   research  
has   called   into   question   the   view   that   sequential   presenta-­‐‑
tion   of   photographs   is   superior   to   photo   spreads.   David   G.  
Dobolyi  &  Chad  S.  Dodson,  Eyewitness  Confidence  in  Simulta-­‐‑
neous   and   Sequential   Lineups:   A   Criterion   Shift   Account   for   Se-­‐‑
quential   Mistaken   Identification   Overconfidence,   19   J.   Experi-­‐‑
mental   Psychology:   Applied   345   (2013),   gives   some   reasons  
and   cites   other   studies.   The   Supreme   Court   of   New   Jersey,  
which  has  gone  further  than  any  other  appellate  tribunal  in  
controlling  the  methods  of  obtaining  and  presenting  eyewit-­‐‑
4                                                                 No.  13-­‐‑1350  

ness  identifications,  has  declined  to  require  sequential  meth-­‐‑
ods   exclusively.   See   State   v.   Henderson,   208   N.J.   208,   256–58  
(2011).  The  Supreme  Court’s  approach,  which  Perry  summa-­‐‑
rizes,   precludes   a   federal   court   of   appeals   from   requiring  
them.  
      We  therefore  ask  whether  the  district  judge  erred  in  con-­‐‑
cluding   that   the   photo   array   was   not   unnecessarily   sugges-­‐‑
tive—a  subject  that  a  court  of  appeals  resolves  independent-­‐‑
ly,   “but   with   due   deference   to   the   trial   court’s   findings   of  
historical   fact.”   United   States   v.   Harris,   281   F.3d   667,   670–71  
(7th   Cir.   2002).   After   finding   the   array   not   suggestive,   the  
judge  stopped  the  analysis,  for  she  did  not  need  to  consider  
other  questions,  such  as  whether  Williams  had  viewed  John-­‐‑
son   long   enough   to   provide   a   solid   basis   for   memory   inde-­‐‑
pendent   of   the   array,   and   whether   any   shortcoming   in   the  
procedure  the  police  used  could  be  brought  to  the  jury’s  at-­‐‑
tention  at  trial.  
     The  judge  found  that  the  array  was  proper  because  all  six  
photos  met  Williams’s  description:  a  bald  black  man  with  a  
small  amount  of  facial  hair.  A  glance  at  the  array  shows  this  
to  be  correct:  
No.  13-­‐‑1350                                                               5  




                                                                                      
All   six   men   also   were   in   the   same   clothing   and   photo-­‐‑
graphed  against  the  same  background.  Johnson’s  lawyer  ob-­‐‑
serves  that  the  men  have  different  skin  coloration,  but  that  is  
inevitable   in   any   array   or   sequence   of   photos—just   as   it   is  
inevitable  that  the  facial  hair,  ear  sizes,  and  chin  shapes  will  
not  be  identical.  A  “lineup  of  clones  is  not  required.”  United  
States  v.  Arrington,  159  F.3d  1069,  1073  (7th  Cir.  1998).  “[I]t’s  
impossible   to   find   photos   of   persons   who   are   identical   to   a  
suspect   …   and   also   undesirable,   because   then   the   witness  
6                                                                   No.  13-­‐‑1350  

wouldn’t   be   able   to   identify   the   suspect.”   Ford,   683   F.3d   at  
766.   Nothing   about   this   array   makes   the   photograph   of  
Johnson  (#3)  stand  out.  The  array  was  not  suggestive,  and  it  
is   therefore   unnecessary   to   consider   the   remainder   of   the  
analysis   prescribed   by   Perry   and   its   predecessors,   such   as  
Simmons;  Manson  v.  Brathwaite,  432  U.S.  98  (1977);  Neil  v.  Big-­‐‑
gers,   409   U.S.   188   (1972);   and   Stovall   v.   Denno,   388   U.S.   293  
(1967).  
      We   have   said   enough   to   decide   the   appeal.   Before   clos-­‐‑
ing,  however,  we  add  that  Beau  B.  Brindley,  who  represent-­‐‑
ed   Johnson   in   this   court,   made   it   unduly   hard   for   us   to   ac-­‐‑
cess  the  materials  necessary  for  disposition.  The  first  step  in  
analyzing  an  appeal  is  understanding  the  basis  of  the  district  
court’s   decision.   A   court   of   appeals   can’t   decide   whether   a  
district  judge  made  clearly  erroneous  findings  or  committed  
a  legal  error  without  knowing  what  the  judge  did  and  why.  
That’s  why  Circuit  Rule  30(a)  requires  counsel  for  the  appel-­‐‑
lant   to   include,   in   an   appendix   to   the   brief,   “any   opinion,  
memorandum   of   decision,   findings   of   fact   and   conclusions  
of   law,   or   oral   statement   of   reasons   delivered   by   the   trial  
court   or   administrative   agency   upon   the   rendering   of   that  
judgment,   decree,   or   order.”   Circuit   Rule   30(b)(1)   adds   that  
the  appendix  also  must  include  “any  other  opinions,  orders,  
or   oral   rulings   in   the   case   that   address   the   issues   sought   to  
be  raised.”  
    Johnson  filed  a  pretrial  motion  asking  the  district  court  to  
exclude   evidence   that   Williams   had   selected   Johnson   from  
the   array.   The   judge   denied   this   motion   in   an   unreasoned  
minute  order  entered  on  July  3,  2012.  Anyone  reading  Brind-­‐‑
ley’s   brief   would   think   that   the   court   had   no   reasons—that  
the  decision  was  wholly  arbitrary.  But  the  brief  for  the  Unit-­‐‑
No.  13-­‐‑1350                                                                  7  

ed  States  told  us  that  there  were  findings  and  reasons,  and  it  
includes   a   short   quotation   from   the   hearing   held   on   July   3.  
Unfortunately,   the   United   States   did   not   supply   the   full  
transcript—and   when   we   looked   for   it   to   prepare   for   argu-­‐‑
ment,  we  discovered  that  it  was  not  in  the  record.  That  ham-­‐‑
pered   our   ability   to   evaluate   the   arguments   for   both   sides.  
(Shortly  after  argument  it  was  added  to  the  record;  we  have  
retrieved  and  read  it.)  
     That   the   judge   gave   reasons,   which   Brindley   omitted,  
shows  that  he  violated  not  only  Rule  30(b)(1)  but  also  Circuit  
Rule  30(d):  “The  appendix  to  each  appellant’s  brief  shall  con-­‐‑
tain  a  statement  that  all  of  the  materials  required  by  parts  (a)  
and   (b)   of   this   rule   are   included.   If   there   are   no   materials  
within  the  scope  of  parts  (a)  and  (b)  of  this  rule,  counsel  shall  
so   certify.”   Johnson’s   brief   contains   this   representation:   “I,  
Beau   B.   Brindley,   counsel   for   the   Defendant-­‐‑appellant   Mr.  
Mason   Johnson,   state   that   the   appendices   submitted   with  
this  brief  on  appeal  incorporate  the  material  required  under  
Circuit  Rule  30(a)  and  (b).”  This  representation  is  false.  
     We   asked   Brindley   at   oral   argument   how   the   omission  
and  falsehood  had  occurred.  He  replied  that  he  had  been  re-­‐‑
tained   as   Johnson’s   lawyer   late   in   the   process.   The   appeal  
began  in  February  2013,  and  by  July  26,  2013,  when  Ralph  J.  
Schindler,   Jr.,   Johnson’s   first   appellate   lawyer,   asked   the  
court   to   allow   Brindley   to   take   over   the   appeal,   the   time   to  
file   the   opening   brief   had   been   extended   three   times.   We  
granted   a   fourth   extension,   allowing   six   weeks   for   Brindley  
to   prepare   adequately,   but   added   that   the   new   date   was   fi-­‐‑
nal.  (Our  order  of  July  30,  2013,  provides:  “No  further  exten-­‐‑
sions,  at  the  request  of  Schindler  or  any  other  lawyer  repre-­‐‑
senting   Mason   Johnson,   will   be   allowed   under   any   circum-­‐‑
8                                                                     No.  13-­‐‑1350  

stances.”)   Brindley   told   us   at   argument   that   Schindler   ne-­‐‑
glected   to   order   the   transcript   of   the   July   3,   2012,   hearing  
and  that,  by  the  time  he  discovered  this  hole  in  the  record,  it  
was  too  late  to  get  the  hearing  transcribed  and  still  meet  the  
deadline.  On  September  9  he  asked  for  an  extension  of  time  
so  that  he  could  obtain  the  missing  transcript;  given  the  or-­‐‑
der   of   July   30,   the   court   turned   him   down.   Brindley   then  
elected  not  to  order  the  transcript.  
      Brindley’s  deferred  arrival  as  Johnson’s  appellate  lawyer,  
coupled  with  his  predecessor’s  neglect,  may  explain  why  he  
did   not   have   the   transcript   in   time   to   file   a   brief   (though   he  
ought   to   have   discovered   the   problem   in   July   rather   than  
September),  but  it  does  not  explain  why  he  failed  to  order  the  
transcript.   He   could   have   done   so   and   furnished   it   to   the  
court   as   soon   as   it   was   ready—which   would   have   been   in  
time   for   the   United   States’   brief   and   Johnson’s   reply   brief.  
And  it  assuredly  does  not  explain  why  Brindley  chose  to  file  
a   false   certificate,   a   step   that   Brindley’s   narrative   reveals   as  
deliberate  deceit.  He  knew  that  the  appendix  omitted  the  dis-­‐‑
trict   judge’s   findings   and   explanation,   yet   he   told   the   court  
that   all   required   materials   had   been   included.   For   a   lawyer  
who   last   year   was   held   in   contempt   for   lying   to   a   federal  
judge,  see  United  States  v.  Britton,  731  F.3d  745  (7th  Cir.  2013),  
that   was   a   mighty   strange   decision.   (The   district   judge   in  
Britton   used   the   summary-­‐‑contempt   process   under   Fed.   R.  
Crim.  P.  42(b),  which  we  determined  was  a  mistake.  We  re-­‐‑
manded  for  a  more  complete  process.)  
    Brindley  should  have  ordered  the  transcript,  noted  in  the  
Rule  30(d)  statement  that  it  was  being  prepared  and  would  
be  furnished  as  soon  as  possible,  and  provided  it  before  the  
panel   of   judges   started   their   preparation   (which   happens   a  
No.  13-­‐‑1350                                                                    9  

few   weeks   before   argument).   He   did   none   of   these   things,  
choosing  deceit  over  assistance  to  the  court.  Could  Brindley  
have  thought  that  neither  the  prosecutor  nor  any  one  of  the  
three   judges   would   notice   that   the   district   judge’s   explana-­‐‑
tion   for   her   decision   was   missing?   Yet   he   not   only   failed   to  
order   the   transcript   but   also   ignored   it   once   the   prosecutor  
had   it   prepared   and   relied   on   it   in   the   brief   for   the   United  
States.  Brindley’s  reply  brief,  like  his  opening  brief,  proceeds  
as   if   the   district   judge   neither   had   nor   gave   any   reason   for  
her  decision.  
      Brindley  may  not  have  set  out  to  develop  a  reputation  as  
a  lawyer  whose  word  cannot  be  trusted,  but  he  has  acquired  
it.   This   opinion   serves   as   a   public   rebuke   and   as   a   warning  
that  any  further  deceit  will  lead  to  an  order  requiring  Brind-­‐‑
ley   to   show   cause   why   he   should   not   be   suspended   or   dis-­‐‑
barred.   We   also   direct   Brindley   to   pay   $2,000   as   a   sanction  
for   his   intentional   violation   of   Circuit   Rule   30(d).   See,   e.g.,  
United  States  v.  Rogers,  270  F.3d  1076,  1084–85  (7th  Cir.  2001)  
($1,000  fine  for  a  negligent  violation).  
    The  judgment  is  affirmed;  Brindley  is  fined  $2,000,  paya-­‐‑
ble  to  the  clerk  of  court  within  two  weeks.